t c memo united_states tax_court james g and elaine a wanchek petitioners v commissioner of internal revenue respondent docket no filed date on their amended federal_income_tax return p’s claimed a theft_loss deduction of dollar_figure on the basis that their contractor had committed fraud against them r disallowed the entire theft_loss deduction and determined a deficiency held ps are not entitled to any theft_loss deduction for the taxable_year paul a bleicher for petitioners vicki l miller for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency of dollar_figure that respondent determined for petitioners’ taxable_year the sole issue before the court is whether petitioners are entitled to a theft_loss deduction for the taxable_year findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings petitioners husband and wife resided in tijeras new mexico when they filed their petition in date petitioners and james green mr green entered into a preconstruction agreement for the construction of a new house mr green hired max cabber mr cabber to draw plans and assist in the design of petitioners’ house on date petitioners contracted with mr green for the construction of a dollar_figure house construction of petitioners’ house was completed on date and petitioners moved in that same day sometime thereafter petitioners began noticing problems with their new house those problems escalated and became a living nightmare despite various repair efforts by mr green and the subcontractors on date petitioners filed a civil lawsuit in the second judicial district_court of bernalillo county new mexico state court against mr green and several that contract was later revised as the result of change orders the total amount ultimately paid to mr green was dollar_figure other partie sec_2 involved in the construction and design of petitioners’ house in their complaint petitioners alleged negligence negligent misrepresentation fraud unfair trade practices breach of warranty breach of duty_of good_faith and fair dealing breach of contract prima facie tort and emotional distress in date before trial petitioners and the parties whom they had sued agreed to settle the lawsuit for dollar_figure dollar_figure of which was to be paid_by mr green the settlement agreement provided among other things that no party was to admit any responsibility or wrongdoing whatsoever on date the state court granted a joint motion to dismiss the lawsuit filed by petitioners and dismissed that lawsuit with prejudice no criminal charges were ever filed against mr green or any of the other parties involved in the design and construction of petitioners’ house for any matter relating to the design and construction of petitioners’ house in date petitioners filed a form 1040x amended u s individual_income_tax_return for the taxable_year in which they claimed a net theft_loss deduction of dollar_figure for those parties included mr cabber and ultimately eight subcontractors petitioners also filed three amended complaints those amended complaints other than adding as defendants two of the eight subcontractors do not differ materially from the original complaint so as to warrant discussion that taxable_year this claimed loss eliminated their taxable_income for and resulted in a refund of the claimed dollar_figure overpayment plus any statutory interest respondent then audited the amended federal_income_tax return and on date issued the aforementioned notice_of_deficiency denying the claimed theft_loss deduction petitioners filed a timely petition with this court and a trial was held on date in albuquerque new mexico opinion i parties’ contentions citing sec_165 petitioners assert entitlement to a theft_loss deduction on the basis that mr green committed fraud within the meaning of new mexico law in essence they contend that mr green took money from them intending not to conform with the plans that he had agreed to follow in constructing their house acknowledging that they must rely on circumstantial evidence to prove mr green’s intent to defraud them petitioners assert that the magnitude of mr green’s noncompliance with the construction plans is not accidental the manner in which petitioners arrived at that amount is subject_to dispute in light of our ultimate disposition however we need not delve into that issue unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule reference is to the tax_court rules_of_practice and procedure petitioners go on to point out that landfill was added to the sides of the house to hide the fact that foundations were improperly set the location of the sewer and the thickness of the stucco did not conform to the housing plan without notice to petitioners and mr green misrepresented that the land was engineered when there was no engineering of the soil besides grading petitioners assert that mr green misrepresented the quality of his houses and his role in their construction in promotional materials and misrepresented that mr cabber was an architect petitioners further assert that mr green had no intention to cure or even acknowledge any defects and he made himself absent from the state by moving to las vegas respondent contends that petitioners have failed to prove that mr green’s conduct constituted a theft under new mexico law respondent notes that mr green obtained the requisite building permit hired subcontractors whom he had worked with before was present at the construction site on a daily basis oversaw the subcontractors’ work and once construction of petitioners’ house was completed received a certificate of occupancy from the county with respect to mr cabber’s credentials respondent notes that neither the preconstruction agreement nor the contract provided that an architect would design petitioners’ house and that petitioners never asked mr cabber or mr green whether mr cabber was an architect regarding mr green’s representations as to the fine quality of his houses respondent asserts that even petitioners have conceded such a term is subjective and that mr green believes that he provided the highest quality work when petitioners discovered defects in their house respondent observes that until mr green moved to las vegas in and even after the year warranty period had expired he sent repairmen to fix those defects respondent’s ultimate contention is that this is a contractual dispute not a criminal matter in that regard respondent notes that this dispute was the subject of a civil suit that the civil suit settled with no admission of fault and that no criminal complaint was ever filed in this matter finally respondent addresses this court’s decisions dealing with similar situations and asserts that this case is like those in which this court has disallowed theft_loss deductions ii theft_loss deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 but see sec_7491 sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise sec_165 which limits losses for individuals allows an individual taxpayer to deduct losses of property arising from among other things theft the existence of a theft must be determined by reference to the law of the jurisdiction in which the loss occurred however a criminal conviction is not necessary in order for a taxpayer to demonstrate a theft_loss see 34_tc_688 the new mexico criminal code does not list theft as a crime see mccullough v commissioner tcmemo_1990_653 the new mexico criminal code does not specifically make ‘theft’ a crime under new mexico law fraud the crime mr green allegedly committed against petitioners is the intentional misappropriation or taking of anything of value that belongs to another by means of fraudulent conduct practices or representations n m stat ann sec lexisnexis supp the elements of criminal_fraud include a specific intent to cheat or deceive someone state v higgins p 2d n m ct app intent is seldom provable by direct testimony and usually must be proved by the reasonable inferences shown by the evidence and the surrounding circumstances state v ortiz p 2d n m ct app finally petitioners must prove a theft under applicable state law only by a preponderance_of_the_evidence not beyond a reasonable doubt see 16_tc_163 if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail petitioners have fallen short of proving that mr green possessed the specific intent to cheat or deceive them when he took their money in exchange for building their house to begin with mr green’s general representations in his promotional materials regarding the quality of his work amounted to no more than sales talk or puffing for instance mr green’s statements in his promotional materials that his houses are built with unyielding allegiance to quality and craftsmanship and that as a builder james green is unequalled merely represented mr green’s opinion of his own work such statements in this context do not constitute fraud ‘ puffing means an exaggerated commendation of wares or worth in communications addressed to the public or to a class or group ’ 88_tc_152 quoting utah code ann sec petitioners also argue that because mr green himself had no qualifications in any trade mr green’s promotional materials fraudulently reflected that he would personally supervise the construction of their house we disagree even though mr green has admitted that he lacked the technical ability to perform many of the tasks performed by the subcontractors there is a fundamental flaw in petitioners’ argument the fact that mr green a homebuilder could not do the job himself does not render fraudulent his statement that he would supervise the work to ensure quality control petitioners have not alleged and the record does not reflect that mr green ever made a false statement of fact regarding his technical skills we will not find fraud by conjecture petitioners’ contention that mr green defrauded them by misrepresenting that mr cabber was an architect is equally unavailing aside from petitioners’ testimony there is no evidence that mr green ever represented that mr cabber was an for example mr green never represented that he was a licensed electrician plumber or carpenter etc the fact that petitioners might have incorrectly assumed that mr green possessed certain technical skills does not render fraudulent any of mr green’s representations in the end it is telling that petitioners would have us infer fraud from mr green’s promotional materials when those promotional materials contain clear factual statements regarding mr green that petitioners fail to challenge and that if proven false might lend significant support to an argument that mr green committed fraud for example mr green represented that he had won five major awards over the years including state achievement in building excellence awards in two categories architect neither the preconstruction agreement nor the contract contains such a representation moreover even assuming arguendo that mr green at one time misrepresented mr cabber as an architect we would have no basis to conclude that such a misrepresentation was coupled with an intent to cheat or deceive petitioners nor does the fact that specifications in the construction plans might not have been met shed light on mr green’s intent it is certainly not determinative evidence of fraud on mr green’s part at most mr green’s failure to carry out the construction plans constitutes a breach of contract or negligence on his part petitioners’ position ignores the fact that in addition to mr green there were at least nine other parties involved in the design and construction of petitioners’ housedollar_figure because so many parties were involved in designing and building petitioners’ house any fraud perpetrated by mr green would likely have involved some or all of those other parties if mr green had intended to deceive petitioners through a scheme of such proportions we would expect that petitioners would present in their reply brief petitioners assert that mr cabber was providing architectural services in violation of the new mexico architectural act in our view the veracity of that allegation has no bearing on whether mr green defrauded petitioners petitioners’ civil suit was against mr green and those nine other parties more than weak circumstantial evidence buttressed by scant allegations petitioners’ case is not novel this court has addressed similar issues in a number of cases for the most part as in this case the court has found against taxpayers on the basis that they had not proven that the contractors acted with the requisite intent to constitute a theft crime see friedman v commissioner tcmemo_1992_588 affd without published opinion 48_f3d_535 11th cir schneider v commissioner t c memo godine v commissioner tcmemo_1977_393 price v commissioner tcmemo_1971_323 the few cases in which this court has allowed theft_loss deductions involved contractors who took money from taxpayers under false pretenses and then either absconded or ceased construction and used the money for purposes not related to the construction agreement see 40_tc_500 affd 333_f2d_1005 9th cir 19_tc_1046 see also hartley v commissioner tcmemo_1977_317 mr green did not take petitioners’ money and run to the contrary although the quality of the construction was not what petitioners had bargained for mr green completed the job and made some repairs the circumstantial evidence does not demonstrate that mr green ever intended to defraud petitioners nor is our conclusion altered by the fact that years after constructing petitioners’ house mr green left the homebuilding business and moved out of new mexico petitioners were the victims of poor workmanship which without more is not a crime the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevantdollar_figure to reflect the foregoing an appropriate order and decision will be entered because petitioners have not sustained a theft_loss we need not discuss issues relating to the amount of the claimed loss also respondent filed a motion in limine to prevent the testimony of two experts because we hold for respondent without considering that evidence the question of whether that evidence should be admitted is also moot and respondent’s motion will therefore be denied
